Name: Council Regulation (EEC) No 1207/83 of 17 May 1983 fixing the threshold prices for certain milk products for the 1983/84 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 4 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1207/ 83 of 17 May 1983 fixing the threshold prices for certain milk products for the 1983 / 84 milk year Pilot product of the group of products ECU / 100 kg 1 53,76 2 171,62 3 265,07 4 102,43 5 133,69 6 393,22 7 390,39 8 313,23 9 524,81 10 347,34 11 311,06 12 95,59 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1183 / 82 ( 2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas threshold prices should be fixed so that , taking account of the protection required for the Community processing industry , the prices of imported milk products correspond to the level of the target price for milk ; whereas , consequently , the threshold price should be fixed on the basis of the target price for milk , taking into account the relationship which should be established between the value of milkfat and that of skimmed milk , as well as the standardized costs and yields for each of the milk products in question ; whereas a fixed amount should be included to ensure adequate protection of the Community processing industry , 2 . The pilot products referred to in paragraph 1 are those specified in Annex I to Council Regulation (EEC ) No 2915 /79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products ( 4 ), as last amended by Regulation (EEC ) No 1206 / 83 ( J ). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . HAS ADOPTED THIS REGULATION : Article 1 1 . The threshold prices for the 1983 / 84 milk year shall be as follows : It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 55 . ( «) OJ No L 329 , 24 . 12 . 1979 , p. 1 . ( 5 ) See page 3 of this Official Journal .